Exhibit 10.1

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“***”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE EXCHANGE ACT OF 1934.

 

SETTLEMENT AND LICENSE AGREEMENT

 

This Settlement and License Agreement (this “AGREEMENT”), effective as of
April 4, 2008 (“EFFECTIVE DATE”), is entered into by and among Depomed, Inc.
(collectively with its AFFILIATES, “DEPOMED”), a California corporation having
its principal place of business in Menlo Park, California, and Teva
Pharmaceuticals USA, Inc., a Delaware corporation having its principal place of
business in North Wales, Pennsylvania (collectively with its AFFILIATES,
“TEVA”).

 

RECITALS

 

WHEREAS, DEPOMED commenced Civil Action No. C-06-0100 CRB against IVAX
Corporation and IVAX Pharmaceuticals, Inc. (collectively, “IVAX”) in the United
States District Court for the Northern District of California (the “ACTION”),
asserting infringement of United States Patent Nos. 6,340,475 and 6,635,280;

 

WHEREAS, IVAX asserted counterclaims against DEPOMED in the ACTION;

 

WHEREAS, DEPOMED and IVAX desire to amicably resolve the ACTION and all claims
that have been and/or could be asserted therein by them;

 

WHEREAS, IVAX is an AFFILIATE of TEVA;

 

NOW, THEREFORE, for good, valuable and reciprocal consideration of the foregoing
recitals, together with the license, payment, releases and promises set forth
herein, the receipt and sufficiency of which are hereby acknowledged, DEPOMED
and TEVA agree as follows:

 

--------------------------------------------------------------------------------


 

Confidential Information, indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission

 

AGREEMENT

 

1.             DEFINITIONS

 

In this AGREEMENT, the capitalized words and phrases recited below shall have
the following meanings:

 


1.1           “AFFILIATE(S)” SHALL MEAN ANY CORPORATION OR OTHER ENTITY THAT
WAS, CURRENTLY IS, OR IN THE FUTURE IS, DIRECTLY OR INDIRECTLY, CONTROLLED BY,
CONTROLLING OR UNDER COMMON CONTROL WITH THE RECITED ENTITY.  FOR THIS PURPOSE,
“CONTROL” SHALL MEAN (A) DIRECT OR INDIRECT BENEFICIAL OWNERSHIP OF FIFTY
PERCENT (50%) OR MORE OF THE VOTING STOCK, VOTING RIGHTS OR SHARE CAPITAL OF THE
RECITED ENTITY, OR AT LEAST FIFTY PERCENT (50%) INTEREST IN THE INCOME OF SUCH
ENTITY, OR (B) THE ABILITY TO OTHERWISE CONTROL OR DIRECT THE DECISIONS OF THE
BOARD OF DIRECTORS OR EQUIVALENT GOVERNING BODY THEREOF.

 


1.2           [***]

 


1.3           “LICENSED PATENTS” SHALL MEAN (I) UNITED STATES PATENT
NO. 6,340,475 ISSUED JANUARY 22, 2002 AND ANY UNITED STATES PATENT APPLICATION
OR PATENT THAT CLAIMS PRIORITY BASED ON UNITED STATES PATENT APPLICATION SERIAL
NUMBER 09/282,233 FILED ON MARCH 29, 1999, INCLUDING ALL CONTINUATIONS,
CONTINUATIONS-IN-PART, DIVISIONALS, RE-EXAMINATIONS, EXTENSIONS OR REISSUES OF
ANY SUCH PATENT APPLICATION OR PATENT; AND (II) UNITED STATES PATENT
NO. 6,635,280 ISSUED OCTOBER 21, 2003 AND ANY UNITED STATES PATENT APPLICATION
OR PATENT THAT CLAIMS PRIORITY BASED ON UNITED STATES PATENT APPLICATION SERIAL
NUMBER 10/045,823 FILED ON NOVEMBER 6, 2001, INCLUDING ALL CONTINUATIONS,
CONTINUATIONS-IN-PART,

 

2

--------------------------------------------------------------------------------


 

Confidential Information, indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission

 


DIVISIONALS, RE-EXAMINATIONS, EXTENSIONS OR REISSUES OF ANY SUCH PATENT
APPLICATION OR PATENT.

 


1.4           “LICENSED PRODUCTS” SHALL MEAN TEVA’S METFORMIN ER PRODUCTS
APPROVED BY THE FOOD AND DRUG ADMINISTRATION PURSUANT TO ABBREVIATED NEW DRUG
APPLICATION NOS. 76-545, 76-269 AND 76-864 FOR SALE IN THE TERRITORY.

 


1.5           “PARTIES” SHALL MEAN DEPOMED, IVAX AND TEVA AND “PARTY” MEANS ANY
OF THEM.

 


1.6           “ROYALTY PAYMENT CAP” SHALL MEAN TWO MILLION FIVE HUNDRED THOUSAND
UNITED STATES DOLLARS ($2,500,000.00).

 


1.7           “TERRITORY” SHALL MEAN THE FIFTY STATES OF THE UNITED STATES OF
AMERICA, THE DISTRICT OF COLUMBIA, THE COMMONWEALTH OF PUERTO RICO, AND ALL
OTHER TERRITORIES AND POSSESSIONS OF THE UNITED STATES.

 


1.8           “THIRD PARTY” SHALL MEAN ANY PARTY OTHER THAN DEPOMED OR TEVA.

 

2.             LICENSE GRANT

 


2.1           SUBJECT TO THE TERMS AND CONDITIONS HEREIN, DEPOMED HEREBY GRANTS
TO TEVA, WHO ACCEPTS THE SAME, A NON-EXCLUSIVE, NON-TRANSFERABLE, PERPETUAL AND
IRREVOCABLE RIGHT AND LICENSE (WITHOUT THE RIGHT TO SUBLICENSE) UNDER THE
LICENSED PATENTS, OR ANY FOREIGN COUNTERPARTS THEREOF ONLY TO THE EXTENT THAT
THE LICENSED PRODUCT IS MADE OUTSIDE THE TERRITORY [***] FOR USE IN THE
TERRITORY, TO MAKE, HAVE MADE, USE, IMPORT, SELL, AND OFFER TO SELL LICENSED
PRODUCTS IN OR FOR THE TERRITORY FOR THE DURATION OF THIS AGREEMENT. 
NOTWITHSTANDING THE FOREGOING, TEVA MAY GRANT A LIMITED SUBLICENSE TO THIRD
PARTIES FOR THE SOLE PURPOSE OF MANUFACTURING AND DISTRIBUTING THE LICENSED
PRODUCTS FOR TEVA.

 

3

--------------------------------------------------------------------------------


 

Confidential Information, indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission

 


2.2           TEVA ACKNOWLEDGES AND AGREES THAT DEPOMED RETAINS THE RIGHT TO USE
THE LICENSED PATENTS AND GRANT LICENSES OF THE LICENSED PATENTS.  ALL SUCH
LICENSES SHALL BE SUBJECT TO THE LICENSE SET FORTH IN SECTION 2.1.

 

3.             TERM

 


3.1           THIS AGREEMENT SHALL BECOME EFFECTIVE AS OF THE EFFECTIVE DATE.

 

4.             PAYMENTS

 


4.1           ONE TIME PAYMENT.  IN CONSIDERATION FOR THE LICENSE GRANTED UNDER
THE LICENSED PATENTS HEREUNDER AND WITHIN TWO (2) BUSINESS DAYS AFTER THE
EFFECTIVE DATE, TEVA SHALL PAY DEPOMED A ONE-TIME PAYMENT IN THE AMOUNT OF SEVEN
MILLION FIVE HUNDRED THOUSAND UNITED STATES DOLLARS ($7,500,000.00).  THE
PAYMENT SHALL BE MADE IN UNITED STATES DOLLARS AND BY ELECTRONIC FUNDS TRANSFERS
IN ACCORDANCE WITH WIRE TRANSFER INSTRUCTIONS PROVIDED TO TEVA BY DEPOMED OR BY
ANY OTHER MUTUALLY ACCEPTABLE FORM OF FUND TRANSFER.

 


4.2           ROYALTY PAYMENTS.  IN CONSIDERATION FOR THE LICENSE GRANTED UNDER
THE LICENSED PATENT(S) HEREUNDER, FROM AND AFTER APRIL 1, 2008, AND UNTIL
EXPIRATION OF THE LAST TO EXPIRE OF THE LICENSED PATENTS, TEVA AGREES TO PAY
DEPOMED A ROYALTY PAYMENT EQUAL TO [***]  TEVA SHALL PAY DEPOMED THE ROYALTY DUE
HEREUNDER WITHIN FIVE (5) BUSINESS DAYS AFTER RECEIPT OF THE INVOICE
CONTEMPLATED BY THE IMMEDIATELY PRECEDING SENTENCE.  NOTWITHSTANDING THE
FOREGOING, THE OBLIGATIONS OF TEVA TO MAKE ROYALTY PAYMENTS UNDER THIS
SECTION 4.2 SHALL TERMINATE AT SUCH TIME AS TEVA HAS PAID DEPOMED ROYALTIES
UNDER THIS SECTION 4.2 IN AN AGGREGATE AMOUNT EQUAL TO THE ROYALTY

 

4

--------------------------------------------------------------------------------


 

Confidential Information, indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission

 


PAYMENT CAP.  AS SUCH, THE AGGREGATE PAYMENTS UNDER SECTIONS 4.1 AND 4.2 SHALL
NOT EXCEED TEN MILLION UNITED STATES DOLLARS ($10,000,000.00).

 


4.3           TAXES.  EACH PARTY SHALL BE SEPARATELY AND INDIVIDUALLY
RESPONSIBLE FOR THE TAX CONSEQUENCES, IF ANY, TO THAT PARTY ASSOCIATED WITH THE
PAYMENTS MADE HEREUNDER.

 


4.4           NOTWITHSTANDING SECTION 4.3, WHERE REQUIRED BY LAW, TEVA SHALL
HAVE THE RIGHT TO WITHHOLD APPLICABLE TAXES FROM ANY PAYMENT TO BE MADE BY TEVA
TO DEPOMED ACCORDING TO SECTION 4.2.  TEVA SHALL PROVIDE DEPOMED WITH RECEIPTS
FROM THE APPROPRIATE TAXING AUTHORITY FOR ALL PAYMENTS OF TAXES WITHHELD AND
PAID BY TEVA TO SUCH AUTHORITIES ON BEHALF OF DEPOMED.

 


4.5           [***]

 


4.6           [***]

 


4.7           NOTHING IN THE FOREGOING SECTIONS 4.4 THROUGH 4.6 SHALL BE
INTERPRETED TO DIMINISH OR CHANGE IN ANY WAY THE ROYALTY PAYMENT CAP OR THE
MAXIMUM AMOUNT DEPOMED MAY RECEIVE FROM TEVA OF TEN MILLION UNITED STATES
DOLLARS ($10,000,000.00) PURSUANT TO SECTIONS 4.1 AND 4.2.

 

5.             DISMISSAL AND RELEASES

 


5.1           DISMISSAL.  PROMPTLY UPON THE RECEIPT OF THE PAYMENT PURSUANT TO
SECTION 4.1, DEPOMED AND IVAX SHALL CAUSE TO BE FILED A FULLY EXECUTED
STIPULATED DISMISSAL IN THE FORM ATTACHED HERETO AS EXHIBIT A.

 


5.2           DEPOMED HEREBY COVENANTS THAT DEPOMED WILL NOT SUE, ASSERT ANY
CLAIM OR COUNTERCLAIM AGAINST, OR OTHERWISE PARTICIPATE IN ANY ACTION OR
PROCEEDING AGAINST TEVA—OR ANY OF ITS CUSTOMERS, SUPPLIERS, IMPORTERS,
MANUFACTURERS, OR DISTRIBUTORS—OR CAUSE OR AUTHORIZE ANY PERSON OR ENTITY TO DO
ANY OF THE

 

5

--------------------------------------------------------------------------------


 


FOREGOING, IN EACH CASE CLAIMING OR OTHERWISE ASSERTING THAT THE MANUFACTURE,
USE, IMPORTATION, SALE OR OFFER FOR SALE OF (IN OR FOR THE TERRITORY) ANY TEVA
PRODUCT AB-RATED TO GLUCOPHAGE XR®, INFRINGES ANY LICENSED PATENT OR ANY FOREIGN
COUNTERPART THEREOF (BUT SUCH FOREIGN COUNTERPARTS ONLY TO THE EXTENT THAT THE
APPLICABLE PRODUCT IS MADE OUTSIDE THE TERRITORY ONLY FOR USE IN THE TERRITORY),
WHETHER OCCURRING BEFORE, ON OR AFTER THE EFFECTIVE DATE.

 


5.3           TEVA’S RELEASES.  TEVA HEREBY IRREVOCABLY RELEASES, ACQUITS AND
FOREVER DISCHARGES DEPOMED AND ITS PREDECESSORS AND SUCCESSORS IN INTEREST,
OFFICERS, DIRECTORS, OWNERS, EXECUTIVES, EMPLOYEES, AGENTS, ATTORNEYS,
REPRESENTATIVES, SUBSIDIARIES, PARTNERS, JOINT VENTURES, INSURERS, UNDERWRITERS,
TRUSTEES-IN-BANKRUPTCY, PAST OR FUTURE PARENTS, SUCCESSORS IN INTEREST OR
ASSIGNS OF THE LICENSED PATENTS, AND PERMITTED ASSIGNS OF ANY OF THE FOREGOING
FROM ANY AND ALL CLAIMS OR LIABILITIES OF ANY KIND AND NATURE, AT LAW, IN
EQUITY, OR OTHERWISE, KNOWN AND UNKNOWN, SUSPECTED AND UNSUSPECTED, DISCLOSED
AND UNDISCLOSED, THAT WERE OR COULD HAVE BEEN BROUGHT IN THE ACTION (INCLUDING
AS IF A CLAIM FOR PATENT INFRINGEMENT HAD BEEN BROUGHT AGAINST TEVA IN THE
ACTION).  NOTWITHSTANDING THE FOREGOING, TEVA RESERVES ITS RIGHTS TO RAISE ANY
AND ALL CLAIMS, DEFENSES AND COUNTERCLAIMS THAT WERE OR COULD HAVE BEEN RAISED
IN THE ACTION IN ANY FUTURE ACTION REGARDING THE LICENSED PATENTS AND ANY
PRODUCT OTHER THAN THE LICENSED PRODUCTS.  TEVA AGREES NOT TO RAISE ANY CLAIM,
DEFENSE OR COUNTERCLAIM AS AN AVOIDANCE OF ITS OBLIGATIONS TO MAKE THE PAYMENTS
SPECIFIED IN SECTIONS 4.1 AND 4.2 HEREIN.

 

6

--------------------------------------------------------------------------------


 


5.4           DEPOMED’S RELEASE.  DEPOMED HEREBY IRREVOCABLY RELEASES, ACQUITS
AND FOREVER DISCHARGES TEVA AND ITS PREDECESSORS AND SUCCESSORS IN INTEREST,
OFFICERS, DIRECTORS, OWNERS, EXECUTIVES, EMPLOYEES, AGENTS, ATTORNEYS,
REPRESENTATIVES, SUBSIDIARIES, PARTNERS, JOINT VENTURES, INSURERS, UNDERWRITERS,
TRUSTEES-IN-BANKRUPTCY, PAST OR FUTURE PARENTS, SUCCESSORS IN INTEREST OR
ASSIGNS OF THE LICENSED PRODUCTS, AND PERMITTED ASSIGNS OF ANY OF THE FOREGOING,
AND ITS CUSTOMERS, SUPPLIERS, MANUFACTURERS AND DISTRIBUTORS, FROM ANY AND ALL
CLAIMS OR LIABILITIES OF ANY KIND AND NATURE, AT LAW, IN EQUITY, OR OTHERWISE,
KNOWN AND UNKNOWN, SUSPECTED AND UNSUSPECTED, DISCLOSED AND UNDISCLOSED, THAT
WERE OR COULD HAVE BEEN BROUGHT IN THE ACTION (INCLUDING AS IF A CLAIM FOR
PATENT INFRINGEMENT HAD BEEN BROUGHT AGAINST TEVA IN THE ACTION). 
NOTWITHSTANDING THE FOREGOING, DEPOMED RESERVES ITS RIGHTS TO RAISE ANY AND ALL
CLAIMS, DEFENSES AND COUNTERCLAIMS THAT WERE OR COULD HAVE BEEN RAISED IN THE
ACTION IN ANY FUTURE ACTION REGARDING THE LICENSED PATENTS AND ANY PRODUCT OTHER
THAN THE LICENSED PRODUCTS.

 


5.5           GENERAL RELEASES.  THE RELEASES OF THIS SECTION INCLUDE AN
EXPRESS, INFORMED, KNOWING AND VOLUNTARY WAIVER AND RELINQUISHMENT TO THE
FULLEST EXTENT PERMITTED BY LAW.  THE RELEASING PARTY ACKNOWLEDGES THAT IT MAY
HAVE SUSTAINED DAMAGES, LOSSES, COSTS OR EXPENSES THAT ARE PRESENTLY UNKNOWN AND
UNSUSPECTED AND THAT SUCH DAMAGES, LOSSES, COSTS OR EXPENSES AS MAY HAVE BEEN
SUSTAINED MAY GIVE RISE TO ADDITIONAL DAMAGES, LOSSES, COSTS OR EXPENSES IN THE
FUTURE.  THE RELEASING PARTY FURTHER ACKNOWLEDGES THAT IT HAS NEGOTIATED THIS
AGREEMENT TAKING INTO ACCOUNT PRESENTLY UNSUSPECTED AND UNKNOWN CLAIMS,

 

7

--------------------------------------------------------------------------------


 


COUNTERCLAIMS, CAUSES OF ACTION, DAMAGES, LOSSES, COSTS AND EXPENSES ARISING
FROM OR RELATING TO THE ACTION AND THE RELEASING PARTY VOLUNTARILY AND WITH FULL
KNOWLEDGE OF ITS SIGNIFICANCE, EXPRESSLY WAIVES AND RELINQUISHES ANY AND ALL
RIGHTS IT MAY HAVE UNDER ANY STATE OR FEDERAL STATUTE, RULE OR COMMON LAW
PRINCIPLE, IN LAW OR EQUITY, RELATING TO LIMITATIONS ON GENERAL RELEASES. 
SPECIFICALLY, WITH RESPECT TO ANY RELEASES IN THIS AGREEMENT, THE RELEASING
PARTY WAIVES ANY RIGHT AVAILABLE UNDER THE PROVISIONS OF SECTION 1542 OF THE
CALIFORNIA CIVIL CODE OR ANY OTHER STATUTE OR COMMON LAW PRINCIPLE OF SIMILAR
EFFECT.  SECTION 1542 PROVIDES:  “A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS
WHICH THE CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE
TIME OF EXECUTING THE RELEASE, WHICH IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY
AFFECTED HIS OR HER SETTLEMENT WITH THE DEBTOR.”

 


5.6           THE PARTIES ACKNOWLEDGE, UNDERSTAND, AND AGREE THAT THE SETTLEMENT
MEMORIALIZED HEREIN IS A COMPROMISE OF DISPUTED CLAIMS, AND THAT SUCH COMPROMISE
IS NOT TO BE CONSTRUED AS AN ADMISSION OF INFRINGEMENT, VALIDITY AND/OR
ENFORCEABILITY OF THE LICENSED PATENTS.  THE PARTIES FURTHER AGREE THAT THIS
AGREEMENT MAY NOT BE USED AGAINST A PARTY FOR ANY PURPOSE IN CONNECTION WITH ANY
FUTURE LITIGATION RELATING TO THE LICENSED PATENTS, EXCEPT IN ANY ACTION BROUGHT
TO ENFORCE THE TERMS OF THIS AGREEMENT.  THE PARTIES FURTHER AGREE THAT NEITHER
PARTY SHALL ARGUE THAT ANOTHER PARTY IS PRECLUDED OR BARRED IN ANY WAY UNDER ANY
LEGAL

 

8

--------------------------------------------------------------------------------


 


PRINCIPLE, IN ANY ACTION REGARDING THE LICENSED PATENTS AND ANY PRODUCT OTHER
THAN THE LICENSED PRODUCTS, FROM TAKING POSITIONS INCONSISTENT WITH OR
CONTESTING THE CORRECTNESS OF ANY OF THE RULINGS MADE IN THE ACTION.

 


5.7           THE PARTIES FURTHER ACKNOWLEDGE THAT THEY ARE NOT RELYING AND HAVE
NOT RELIED ON ANY REPRESENTATION OR STATEMENT MADE BY DEPOMED, IVAX AND/OR TEVA
WITH RESPECT TO THE FACTS INVOLVED IN THE ACTION, OR WITH REGARD TO THEIR RIGHTS
OR ASSERTED RIGHTS IN REGARD TO THE ACTION.  THE PARTIES HEREBY ASSUME THE RISK
OF ANY MISTAKE OF FACT WITH REGARD TO THE ACTION OR ANY OF THE FACTS THAT ARE
NOW UNKNOWN TO THEM RELATING THERETO.  THE PARTIES ACKNOWLEDGE THAT THEY MAY
LATER DISCOVER FACTS DIFFERENT FROM OR IN ADDITION TO THOSE THAT THEY KNOW OR
BELIEVE TO BE TRUE WITH RESPECT TO THE CLAIMS RELEASED HEREIN, AND AGREE THAT IN
SUCH EVENT, THIS AGREEMENT SHALL NEVERTHELESS REMAIN EFFECTIVE IN ALL RESPECTS,
NOTWITHSTANDING SUCH DIFFERENT OR ADDITIONAL FACTS OR DISCOVERY OF THOSE FACTS.

 


5.8           NOTHING IN THIS SECTION 5 SHALL PREVENT ANY PARTY FROM PROVIDING
DISCOVERY TO THE EXTENT REQUIRED TO COMPLY WITH AN ORDER OF A COURT OF COMPETENT
JURISDICTION COMPELLING SUCH PARTY TO PROVIDE DISCOVERY, AND SUCH COMPLIANCE
SHALL NOT BE DEEMED TO BE DIRECTLY OR INDIRECTLY ASSISTING THE PURSUIT OF ANY
DISPUTE.

 

6.             REPRESENTATIONS AND WARRANTIES

 


6.1           DEPOMED REPRESENTS AND WARRANTS THAT DEPOMED OWNS ALL RIGHT, TITLE
AND INTEREST IN THE LICENSED PATENTS AS OF THE EFFECTIVE DATE.

 


6.2           EACH PARTY HERETO WARRANTS AND REPRESENTS TO THE OTHER PARTIES
THAT ITS EXECUTION HEREOF HAS BEEN DULY AUTHORIZED BY ALL NECESSARY CORPORATE
ACTION OF SUCH PARTY AND WILL HOLD HARMLESS ANY PARTY TO THIS AGREEMENT FOR

 

9

--------------------------------------------------------------------------------


 


ATTORNEYS’ FEES, COSTS, EXPENSES, OR DAMAGES INCURRED OR PAID AS A RESULT OF ANY
ASSERTION THAT SUCH PERSON OR ENTITY LACKS SUCH AUTHORITY.

 

7.             CONFIDENTIALITY

 


7.1           THE SPECIFIC TERMS OF THIS AGREEMENT SHALL BE CONFIDENTIAL AND NO
PARTY MAY AUTHORIZE THE PUBLIC DISCLOSURE BEYOND THAT ALREADY MADE AS OF THE
DATE OF THIS AGREEMENT TO LEGAL, ACCOUNTING AND FINANCIAL CONSULTANTS, UNLESS
SUCH DISCLOSURE IS COMPELLED BY A COURT OR ADMINISTRATIVE AGENCY OR OTHERWISE
REQUIRED BY LAW, OR APPLICABLE REQUIREMENTS OF THE SECURITIES EXCHANGE ON WHICH
A PARTY’S SECURITIES ARE LISTED.  IN THE EVENT A PARTY IS COMPELLED OR REQUIRED
BY LAW TO DISCLOSE SUCH INFORMATION (BY REASON OF COMPLIANCE WITH SECURITIES
LAWS OR REQUIREMENTS OR OTHERWISE), REASONABLE NOTICE SHALL BE PROVIDED TO THE
OTHER PARTY SO THAT THE PARTIES WILL USE COMMERCIALLY REASONABLE EFFORTS TO
AGREE UPON THE CONTENT OF THE DISCLOSURE, AND THE EXTENT OF SUCH DISCLOSURE WILL
NOT EXCEED THAT NECESSARY TO COMPLY WITH APPLICABLE LAW OR REQUIREMENTS.  WITH
RESPECT TO ANY INFORMATION CONTAINED IN A PUBLIC DISCLOSURE PERMITTED UNDER THIS
PARAGRAPH, THIS CONFIDENTIALITY PROVISION NO LONGER APPLIES TO SUCH INFORMATION.

 

8.             NOTICES

 


8.1           ANY NOTICE GIVEN UNDER THIS AGREEMENT SHALL BE IN WRITING AND
TRANSMITTED BY REGISTERED MAIL AND FACSIMILE TO THE FOLLOWING ADDRESSES:

 

10

--------------------------------------------------------------------------------


 

If to DEPOMED:

Depomed, Inc.
1360 O’Brien Drive
Menlo Park, CA 94025

Facsimile:  (650) 462-9993

Attn:  President

 

With a copy to:

Michael K. Plimack

Heller Ehrman LLP

333 Bush Street
San Francisco, CA  94104-2878

Facsimile:  (415) 772-2021

 

If to TEVA:

Richard Egosi

Senior Vice President and General Counsel

Teva North America
425 Privet Rd.
Horsham, PA 19044

Facsimile:  (215) 293-6499

 

With a copy to:

John L. North

Sutherland, Asbill & Brennan LLP

999 Peachtree Street, NE
Atlanta, GA  30309-3996

Facsimile:  (404) 853-8806

 


8.2           DEEMED SERVICE. SUCH NOTICES SHALL BE DEEMED TO HAVE BEEN SERVED
WHEN RECEIVED BY ADDRESSEE OR, IF DELIVERY IS NOT ACCOMPLISHED BY REASON OF SOME
FAULT OF THE ADDRESSEE, WHEN TENDERED FOR DELIVERY.  ANY PARTY MAY GIVE WRITTEN
NOTICE OF A CHANGE OF ADDRESS AND, AFTER NOTICE OF SUCH CHANGE HAS BEEN
RECEIVED, ANY NOTICE SHALL THEREAFTER BE GIVEN TO SUCH PARTY AS ABOVE PROVIDED
AT SUCH CHANGED ADDRESS.

 

11

--------------------------------------------------------------------------------


 

9.             INDEPENDENT CONTRACTOR

 


9.1           EACH PARTY IS AN INDEPENDENT CONTRACTOR AND HAS NO POWER, AND WILL
NOT REPRESENT THAT IT HAS ANY POWER, TO BIND ANY OTHER PARTY OR TO ASSUME OR
CREATE ANY OBLIGATION OR RESPONSIBILITY ON BEHALF OF ANY OTHER PARTY.  NOTHING
IN THIS AGREEMENT SHALL BE DEEMED TO CREATE ANY PARTNERSHIP, JOINT VENTURE OR
FRANCHISE RELATIONSHIP AMONG THE PARTIES.

 

10.          GENERAL PROVISIONS.

 


10.1         PATENT MARKING.  TEVA SHALL USE COMMERCIALLY REASONABLE EFFORTS TO
MARK, WITHIN THE MEANING OF 35 U.S.C. 287, ALL LICENSED PRODUCTS WITH THE
NUMBERS OF THE LICENSED PATENTS (AS SOON AS PRACTICABLE AFTER THE EFFECTIVE
DATE).  DEPOMED WILL PROVIDE TEVA WITH THE NUMBERS OF ANY LICENSED PATENTS THAT
ISSUE SUBSEQUENT TO THE EFFECTIVE DATE AND TEVA SHALL USE COMMERCIALLY
REASONABLE EFFORTS TO AMEND ITS MARKING ACCORDINGLY AS SOON AS PRACTICABLE
THEREAFTER.  NOTWITHSTANDING THE FOREGOING, TEVA’S OBLIGATIONS UNDER THIS
SECTION 10.1 WILL NOT BE ENFORCED UNLESS DEPOMED SHALL ALSO USE COMMERCIALLY
REASONABLE EFFORTS TO MARK, OR CAUSE TO BE MARKED, WITHIN THE MEANING OF 35
U.S.C. 287, ALL DEPOMED AND THIRD PARTY PRODUCTS (OTHER THAN GLUCOPHAGE XR®)
COVERED BY OR LICENSED UNDER THE LICENSED PATENTS.

 


10.2         ENTIRE AGREEMENT.  THIS AGREEMENT CONSTITUTES THE ENTIRE AGREEMENT
AND UNDERSTANDING AMONG THE PARTIES HERETO WITH RESPECT TO ITS SUBJECT MATTER
AND TERMINATES AND SUPERSEDES ANY PRIOR OR CONTEMPORANEOUS AGREEMENTS OR
UNDERSTANDINGS RELATING TO SUCH SUBJECT MATTER.  NONE OF THE PROVISIONS OF THIS
AGREEMENT MAY BE WAIVED OR MODIFIED EXCEPT IN WRITING SIGNED BY THE

 

12

--------------------------------------------------------------------------------


 


PARTIES, AND THERE ARE NO REPRESENTATIONS, PROMISES, AGREEMENTS, WARRANTIES,
COVENANTS OR UNDERTAKINGS OTHER THAN THOSE CONTAINED HEREIN.

 


10.3         NO WAIVER.  NO DELAY OR OMISSION ON THE PART OF ANY PARTY TO THIS
AGREEMENT IN REQUIRING PERFORMANCE BY ANOTHER PARTY OR IN EXERCISING ANY RIGHT
HEREUNDER SHALL OPERATE AS A WAIVER OF ANY PROVISION HEREOF OR OF ANY RIGHT OR
RIGHTS HEREUNDER, AND THE WAIVER, OMISSION OR DELAY IN REQUIRING PERFORMANCE OR
EXERCISING ANY RIGHT HEREUNDER ON ANY ONE OCCASION SHALL NOT BE CONSTRUED AS A
BAR TO OR WAIVER OF SUCH PERFORMANCE OR RIGHT, OR OF ANY RIGHT OR REMEDY UNDER
THIS AGREEMENT.

 


10.4         ATTORNEYS’ FEES.  IN THE EVENT OF ANY ACTION TO ENFORCE THIS
AGREEMENT OR ON ACCOUNT OF ANY BREACH OF OR DEFAULT UNDER THIS AGREEMENT, THE
PREVAILING PARTY IN SUCH ACTION SHALL BE ENTITLED TO RECOVER, IN ADDITION TO ANY
OTHER RELIEF TO WHICH IT MAY BE ENTITLED, ALL REASONABLE ATTORNEYS’ AND EXPERTS’
FEES INCURRED BY THE PREVAILING PARTY IN CONNECTION WITH SUCH ACTION (INCLUDING,
WITHOUT LIMITATION, ANY APPEAL THEREOF).

 


10.5         GOVERNING LAW; JURISDICTION AND VENUE.  THIS AGREEMENT SHALL BE
INTERPRETED, CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
CALIFORNIA WITHOUT REFERENCE TO ITS CHOICE OF LAW RULES, EXCEPT TO THE EXTENT
PREEMPTED BY THE LAWS OF THE UNITED STATES OF AMERICA.  WITH RESPECT TO ALL
DISPUTES ARISING IN CONNECTION WITH THIS AGREEMENT AND THE DISMISSAL OF THE
ACTION, THE PARTIES CONSENT TO JURISDICTION, INCLUDING PERSONAL AND/OR SUBJECT
MATTER, AND VENUE IN THE UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT
OF CALIFORNIA, OR TO THE EXTENT THAT THAT COURT REFUSES TO EXERCISE SUCH

 

13

--------------------------------------------------------------------------------


 


JURISDICTION, IN THE SUPERIOR COURT OF CALIFORNIA FOR THE COUNTY OF SANTA
CLARA.  THE PARTIES WAIVE THEIR RIGHT TO OBJECT TO, OR CHALLENGE, THE
JURISDICTION OR VENUE OF SAID COURT.

 


10.6         INTERPRETATION OF AGREEMENT.  THIS AGREEMENT IS THE PRODUCT OF AN
ARMS-LENGTH NEGOTIATION AMONG THE PARTIES, WITH EACH OF THE PARTIES BEING
REPRESENTED BY LEGAL COUNSEL OF ITS CHOICE.  ACCORDINGLY, IN ANY INTERPRETATION
OF THIS AGREEMENT, IT SHALL BE DEEMED THAT THIS AGREEMENT WAS PREPARED JOINTLY
BY THE PARTIES, AND NO AMBIGUITY SHALL BE CONSTRUED OR RESOLVED AGAINST ANY
PARTY ON THE PREMISE OR PRESUMPTION THAT SUCH PARTY WAS RESPONSIBLE FOR DRAFTING
THIS AGREEMENT.  SECTION AND SUBSECTION HEADINGS IN THIS AGREEMENT ARE INCLUDED
FOR CONVENIENCE OF REFERENCE ONLY AND SHALL NOT CONSTITUTE A PART OF THIS
AGREEMENT FOR ANY OTHER PURPOSE OR BE GIVEN ANY SUBSTANTIVE EFFECT.

 


10.7         FURTHER ASSURANCES.  EACH OF THE PARTIES SHALL DO, OR CAUSE TO BE
DONE, ALL SUCH FURTHER ACTS, AND SHALL EXECUTE, ACKNOWLEDGE AND DELIVER, OR
CAUSE TO BE EXECUTED, ACKNOWLEDGED AND DELIVERED, ANY AND ALL SUCH FURTHER
DOCUMENTATION AS ANY OTHER PARTY TO THIS AGREEMENT REASONABLY REQUIRES TO CARRY
OUT THE PURPOSES OF THIS AGREEMENT.

 


10.8         COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN ONE OR MORE
COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL BUT ALL OF WHICH
TOGETHER SHALL CONSTITUTE ONE AND THE SAME AGREEMENT.

 


10.9         SEVERABILITY/NO TERMINATION.  IF ANY PROVISION OF THIS AGREEMENT IS
HELD TO BE ILLEGAL, INVALID, OR OTHERWISE UNENFORCEABLE, SUCH PROVISION SHALL BE
ENFORCED

 

14

--------------------------------------------------------------------------------


 


TO THE MAXIMUM EXTENT POSSIBLE CONSISTENT WITH THE STATED INTENTION OF THE
PARTIES, OR, IF INCAPABLE OF SUCH ENFORCEMENT, THEN SUCH PROVISION SHALL BE
EXCLUDED FROM THIS AGREEMENT AND THE BALANCE OF THIS AGREEMENT SHALL BE
INTERPRETED AS IF SUCH PROVISION WERE SO EXCLUDED AND SHALL BE ENFORCEABLE IN
ACCORDANCE WITH ITS TERMS.  NEITHER THIS AGREEMENT NOR ANY OF ITS PROVISIONS
SHALL BE SUBJECT TO TERMINATION BY ANY PARTY TO THIS AGREEMENT.

 


10.10       ASSIGNMENT.  THIS AGREEMENT IS PERSONAL TO THE PARTIES, AND NO PARTY
MAY ASSIGN THIS AGREEMENT OR ANY RIGHT, OBLIGATION, OR BENEFIT UNDER THIS
AGREEMENT IN WHOLE OR IN PART, EXCEPT IN CONJUNCTION WITH A CHANGE IN OWNERSHIP,
REORGANIZATION, MERGER, ACQUISITION, OR THE SALE OR TRANSFER OF ALL OR
SUBSTANTIALLY ALL OF A PARTY’S BUSINESS OR ASSETS (“ASSIGNMENT EVENT”), EITHER
VOLUNTARILY, BY OPERATION OF LAW, OR OTHERWISE.  IN THE EVENT OF AN ASSIGNMENT
EVENT, THE RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT SHALL SURVIVE ANY SUCH
EVENT.

 

15

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each PARTY hereto, on behalf of itself and its AFFILIATES,
has executed this AGREEMENT effective as of the EFFECTIVE DATE.

 

 

Depomed, Inc.

Teva Pharmaceuticals USA, Inc.

 

 

By:

/s/ Carl A. Pelzel

 

By:

/s/ William S. Marth

 

 

Name: Carl A. Pelzel

Name: William S. Marth

 

 

Title: President and Chief Executive Officer

Title: President and Chief Executive Officer

 

 

 

 

 

By:

/s/ David Stark

 

 

 

Name: David Stark

 

 

 

Title: Deputy General Counsel

 

16

--------------------------------------------------------------------------------


 

Confidential Information, indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission

 

Schedule 2.1

 

[***]

 

17

--------------------------------------------------------------------------------


 

Exhibit A

 

UNITED STATES DISTRICT COURT

 

NORTHERN DISTRICT OF CALIFORNIA

 

DEPOMED, INC., a California corporation,

 

 

 

Plaintiff,

STIPULATION OF DISMISSAL

 

 

v.

 

 

 

IVAX CORPORATION, a Florida corporation, and IVAX PHARMACEUTICALS, INC., a
Florida corporation,

Case No.: C-06-0100 CRB

 

 

Defendants.

 

 

STIPULATED DISMISSAL OF ALL CLAIMS AND COUNTERCLAIMS

 

Pursuant to Federal Rules of Civil Procedure 41(a)(1) and 41(c), Plaintiff and
Counterdefendant DEPOMED, INC. and Defendants and Counterclaimants IVAX
CORPORATION and IVAX PHARMACEUTICALS, INC. hereby stipulate to the dismissal of
all claims and counterclaims asserted by them in the above-styled action.  Each
side will bear its own fees and costs.

 

 

Dated:               , 2008

HELLER EHRMAN LLP

 

 

 

 

 

By

/s Michael K. Plimack

 

MICHAEL K. PLIMACK

 

 

 

Attorneys for Plaintiff

 

DEPOMED, INC.

 

--------------------------------------------------------------------------------


 

Dated:               , 2008

SUTHERLAND ASBILL & BRENNAN LLP

 

 

 

 

 

By

/s John North

 

JOHN L. NORTH

 

 

 

Attorneys for Defendants

 

IVAX, CORPORATION and

 

IVAX PHARMACEUTICALS, INC.

 

2

--------------------------------------------------------------------------------